HOUGH, Circuit Judge
(dissenting in part). The one point on which I cannot agree with the majority is the effect of the statement (it makes no difference whether it is called a ‘'recital” or by some other name) contained in a contract which was signed by Freeman before lie suffered any loss and at the moment he entered into obligation. The opinion of the court holds that this retraction or correction cannot be judicially held adequate or sufficient to conclude Freeman, if “in fact [he] did not see it.” But he never denied seeing it; and the majority holding is in effect that, though signature of contract is ad-mitred, and reading of all of it not denied, yet, in the absence of a specific admission of reading with comprehension, a case was made *860for the jury, because there is no presumption of reading, or at least of the intelligent reading, of an admittedly signed contract.
A man is held to be bound'by a contract because he is presumed' to know what it means and says; as the greater includes the less, 1 should consider him bound to a comprehension of the ordinary meaning of the words employed. The present ruling seems to me but a direction as to how to give evidence upon another trial.